Dear Secretary Carnahan:
This office received your letter of June 17, 2008, submitting a proposed summary statement prepared under Section 116.160, RSMo, for Senate Joint Resolution No. 45 relating to storm water control assistance. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to change provisions relating to the financing of stormwater control projects by:
  • limiting availability of grants and loans to public water and sewer districts only;
  • removing the cap on available funding and existing restrictions on disbursements;
  • requiring loan repayments to be used only for stormwater control projects?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we *Page 2 
take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         _________________________
                                                         Jeremiah W. (Jay) Nixon
                                                         Attorney General
 *Page 1